                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION


    MATTHEW LEE MCELROY,

                  Petitioner,                                      CIVIL ACTION NO.: 2:18-cv-82

          v.

    TAMALA BROWN,

                  Respondent.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Petitioner Matthew McElroy (“McElroy”), who was formerly housed at Montgomery

State Prison in Mt. Vernon, Georgia, filed a 28 U.S.C. § 2254 Petition for Writ of Habeas

Corpus. Doc. 1. Respondent filed an Answer-Response and a Motion to Dismiss. Docs. 9, 10.

For the reasons which follow, I RECOMMEND the Court GRANT Respondent’s unopposed

Motion to Dismiss, DENY as moot McElroy’s Petition, DIRECT the Clerk of Court to CLOSE

this case and enter the appropriate judgment of dismissal, and DENY McElroy in forma pauperis

status on appeal and a Certificate of Appealability. 1



1
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotation marks omitted). A magistrate judge’s Report and
Recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
Workers Local Union, 349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has
notice of a district court’s intent to sua sponte grant summary judgment where a magistrate judge issues a
report recommending the sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc.,
678 F. Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that
claims would be sua sponte dismissed). This Report and Recommendation constitutes fair notice to
McElroy that his suit is due to be dismissed. As indicated below, McElroy will have the opportunity to
present his objections to this finding, and the presiding district judge will review de novo properly
submitted objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No.
1:12-CV-3562-TWT-JFK, 2012 WL 5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate
                                          BACKGROUND

        McElroy filed his Petition on June 28, 2018. Doc. 1. In his Petition, McElroy asserts he

filed an application for habeas corpus relief in the Superior Court of Montgomery County on

May 10, 2017, and he had not had an evidentiary hearing as of the date of his filing. Id. at 4.

McElroy states this hearing was scheduled for June 27, 2017, but the court granted a motion to

continue. Id. at 5. However, he stated that the Superior Court of Montgomery County had not

rescheduled the evidentiary hearing as of June 20, 2018, and he could not “get the state court to

hear [his] case.” Id.

        After the Court granted McElroy in forma pauperis status, this Court directed service of

McElroy’s Petition upon Respondent on September 13, 2018. Doc. 5. Respondent filed a

Motion to Dismiss, claiming the Court should dismiss as moot McElroy’s Petition because he

fails to state a claim for federal habeas relief, or alternatively, McElroy has received his

requested relief, rendering his Petition moot. Doc. 10. The Court directed McElroy to respond

to the Motion to Dismiss on November 20, 2018, doc. 11, and that Order was returned to this

Court as undeliverable with a notation McElroy had been released. 2 Doc. 13 at 1.

                                            DISCUSSION

I.      Whether McElroy’s Petition is Moot

        Article III of the Constitution “extends the jurisdiction of federal courts to only ‘Cases’

and ‘Controversies.’” Strickland v. Alexander, 772 F.3d 876, 882 (11th Cir. 2014). This “case-

or-controversy restriction imposes” what is “generally referred to as ‘justiciability’ limitations.”


judge’s report and recommendation constituted adequate notice and petitioner’s opportunity to file
objections provided a reasonable opportunity to respond).
2
        Indeed, a search for “McElroy, Matthew” on the Georgia Department of Corrections’ website
reveals McElroy was released from custody on November 15, 2018.
http://www.dcor.state.ga.us/GDC/Offender/Query, last accessed Mar. 20, 2019.


                                                    2
Id. There are “three strands of justiciability doctrine—standing, ripeness, and mootness—that go

to the heart of the Article III case or controversy requirement.” Harrell v. The Fla. Bar, 608

F.3d 1241, 1247 (11th Cir. 2010) (internal quotation marks and alterations omitted). Regarding

the mootness strand, the United States Supreme Court has made clear that “a federal court has no

authority ‘to give opinions upon moot questions or abstract propositions, or to declare principles

or rules of law which cannot affect the matter in issue in the case before it.’” Church of

Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (internal citation omitted).

Accordingly, “[a]n issue is moot when it no longer presents a live controversy with respect to

which the court can give meaningful relief.” Friends of Everglades v. S. Fla. Water Mgmt. Dist.,

570 F.3d 1210, 1216 (11th Cir. 2009) (internal quotation marks omitted). Questions of

justiciability are not answered “simply by looking to the state of affairs at the time the suit was

filed. Rather, the Supreme Court has made clear that the controversy ‘must be extant at all

stages of review, not merely at the time the complaint is filed.’” Christian Coal. of Fla., Inc. v.

United States, 662 F.3d 1182, 1189–90 (11th Cir. 2011) (quoting Preiser v. Newkirk, 422 U.S.

395, 401 (1975)).

       Respondent asserts the Montgomery County court rescheduled McElroy’s evidentiary

hearing on November 9, 2018, to be held on January 9, 2019. Doc. 10 at 2; Doc. 12-2. As

McElroy only requests that the state court “hear” his case and reschedule his evidentiary hearing,

there is no longer a “live controversy” over which the Court can give meaningful relief. Friends

of Everglades, 570 F.3d at 1216. Accordingly, the Court should GRANT Respondent’s

unopposed Motion to Dismiss and DENY as moot McElroy’s Petition for Writ of Habeas

Corpus.




                                                  3
II.    Leave to Appeal in Forma Pauperis and Certificate of Appealability

       The Court should also deny McElroy leave to appeal in forma pauperis and a Certificate

of Appealability. Though McElroy has, of course, not yet filed a notice of appeal, it would be

appropriate to address these issues in the Court’s order of dismissal. Pursuant to Rule 11 of the

Rules Governing Section 2254 Cases, “the district court must issue or deny a certificate of

appealability when it issues a final order adverse to the applicant.” (emphasis supplied); see also

Fed. R. App. P. 24(a)(3) (trial court may certify that appeal of party proceeding in forma

pauperis is not taken in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Additionally, under 28 U.S.C. § 2253(c)(1), an appeal cannot be taken from a final order

in a habeas proceeding unless a Certificate of Appealability is issued. A Certificate of

Appealability may issue only if the applicant makes a substantial showing of a denial of a

constitutional right. The decision to issue a Certificate of Appealability requires “an overview of




                                                  4
the claims in the habeas petition and a general assessment of their merits.” Miller-El v. Cockrell,

537 U.S. 322, 336 (2003). In order to obtain a Certificate of Appealability, a petitioner must

show “that jurists of reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve encouragement

to proceed further.” Id. “Where a plain procedural bar is present and the district court is correct

to invoke it to dispose of the case, a reasonable jurist could not conclude either that the district

court erred in dismissing the petition or that the petitioner should be allowed to proceed further.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also Franklin v. Hightower, 215 F.3d 1196,

1199 (11th Cir. 2000). “This threshold inquiry does not require full consideration of the factual

or legal bases adduced in support of the claims.” Miller-El, 537 U.S. at 336.

       Based on the above analysis of McElroy’s Petition and Respondent’s Motion to Dismiss

and applying the Certificate of Appealability standards set forth above, there are no discernable

issues worthy of a certificate of appeal; therefore, the Court should DENY the issuance of a

Certificate of Appealability. Furthermore, as there are no non-frivolous issues to raise on appeal,

an appeal would not be taken in good faith. Thus, the Court should likewise DENY McElroy in

forma pauperis status on appeal.

                                          CONCLUSION

       For the above-stated reasons, I RECOMMEND the Court GRANT Respondent’s

unopposed Motion to Dismiss, DENY as moot McElroy’s Petition, and DIRECT the Clerk of

Court to CLOSE this case and to enter the appropriate judgment of dismissal. I further

RECOMMEND the Court DENY McElroy leave to proceed in forma pauperis on appeal and a

Certificate of Appealability.




                                                   5
        The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the undersigned failed to address any

contention raised in the pleading must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions herein. 28 U.S.C.

§ 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be served

upon all other parties to the action. Upon receipt of objections meeting the specificity

requirement set out above, a United States District Judge will make a de novo determination of

those portions of the report, proposed findings, or recommendation to which objection is made

and may accept, reject, or modify, in whole or in part, the findings or recommendations made

herein. Objections not meeting the specificity requirement set out above will not be considered

by the District Judge. The Court DIRECTS the Clerk of Court to serve a copy of this Report

and Recommendation upon McElroy at his last known address and Respondent.

        SO ORDERED and REPORTED and RECOMMENDED, this 20th day of March,

2019.




                                      _____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 6
